Citation Nr: 0019500	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  94-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1969.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania which 
denied entitlement to service connection for hypertension as 
secondary to PTSD. 

The Board denied the claim in October 1998.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court), which, in a November 1999 Memorandum 
Decision, vacated the Board's decision and remanded the case 
to the Board.


REMAND

The Court's Memorandum Decision ordered that the Board 
further develop and readjudicate this matter and that it 
issue a new decision supported by adequate reasons and bases.  
After the case was returned to the Board, counsel for the 
veteran provided additional written argument in March 2000.  
Attached to that communication was new evidence for 
consideration in adjudicating the claim, consisting of a 
letter from Joel H. Jaffe, D.O., and medical literature.  
Counsel specifically stated that the veteran did not waive RO 
consideration of that evidence and requested that the Board 
remand the matter to the RO.  

Because no waiver of the right to have the additional 
evidence referred back to the RO for review and preparation 
of a supplemental statement of the case as required by 
38 C.F.R. § 20.1304 (1999), was received, the Board may not 
review the aforementioned newly-submitted evidence in the 
first instance.  In order to comply with pertinent 
regulations, as well as counsel's request, the case must be 
returned to the RO.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should again review the 
claim of entitlement to service 
connection for hypertension as 
secondary to PTSD in light of all 
pertinent evidence and all applicable 
laws, regulations, and case law.  Any 
additional development deemed necessary 
in light of the new evidence, including 
but not limited to re-examination 
and/or requesting an expert opinion to 
reconcile any conflicting medical 
opinions, as to whether it is as least 
as likely as not that the veteran 
developed hypertension as a result of 
his PTSD, or whether his hypertension 
is aggravated by his PTSD, should be 
accomplished prior to the issuance of a 
rating decision.  All findings upon 
which an examiner's opinion is based 
should be set forth in detail. 

2.  If the determination of this claim 
remains adverse to the veteran, both he 
and his attorney should be furnished 
with a supplemental statement of the 
case and given an opportunity to 
respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this REMAND is to afford the veteran due 
process and to comply with procedural requirements and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action 









until otherwise notified, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




